Upon Consideration this present day had by this Court, of the humble Petition of the Plaintiff Elizabeth Stobo, Wife of the Plaintiff Archbald Stobo, praying for Counsel to be assigned her and her said husband, to carry on their Suit commenced in this Court; It is Ordered That The Petition of the said Petitioner be rejected: she being a feme Covert, and her Husband not joyning with her therein.
Intr.
Tho. Lamboll Deputy Register
*300At A Court of Chancery held at the Council Chamber in Charles City and Port, on Thursday November the 22d 1722. in the Ninth Year of His Majesty’s Reign.
Present His Excellency The Governour; The Honourable Arthur Middleton, Ralph Izard, Charles Hart, William Gibbon, James Kinloch, Benjamin Schenckingh, Benjamin De la Conseillere; Esquires of His Majesty’s Council for executing the Office of Chancellour; William Tunley Esq. Master of this Court.
Upon Consideration this present day had by this Court of the humble Petition of Jane Kays, Infant, a Minor, the Daughter of Joseph Kays, late of Charles City, Taylor, deceased, praying (for reasons therein contained) that Joseph Wragg of the said City, Merchant, be appointed Tutor and Guardian to the said Minor; who appeared before this Court; and he declaring himself willing to undertake the charge of the said Guardianship: It is Ordered That The said Joseph Wragg be admitted Guardian to the aforesaid Infant Jane Kays; he giving sufficient Security for the discharge of his Trust.
Intr.
Tho. Lamboll Deputy Register